Title: To John Adams from Richard Rush, 25 April 1815
From: Rush, Richard
To: Adams, John


				
					
					Washington April 25. 1815.
				
				R. Rush presents his respectful compliments to Mr Adams, and begs leave to enclose him a note which he has just received from Mr Monroe. In consequence of it, R. R. has, in the face of all past trespasses, ventured to send the papers back again to Mr Monroe. This will add a few days more to delays hitherto incurred, but to such good purpose that R. R. flatters himself with the hope of absolution.
				
					
				
				
			